Matter of George Wash. Bridge Bus Sta. Dev. Venture, LLC v Associated Specialty Contr., Inc. (2017 NY Slip Op 02913)





Matter of George Wash. Bridge Bus Sta. Dev. Venture, LLC v Associated Specialty Contr., Inc.


2017 NY Slip Op 02913


Decided on April 13, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2017

Acosta, J.P., Renwick, Manzanet-Daniels, Kapnick, Webber, JJ.


3731N 150549/16

[*1] In re George Washington Bridge Bus Station Development Venture, LLC, Petitioner-Respondent,
vAssociated Specialty Contracting, Inc., Respondent-Appellant. 
The Port Authority of New York and New Jersey, Amicus Curiae.


Tesser & Cohen, New York (Matthew W. Lakind of counsel), for appellant.
Zetlin & DeChiara LLP, New York (Jamiee L. Nardiello of counsel), for respondent.
Brian P. Hodgkinson, New York, for amicus curiae.

Order, Supreme Court, New York County (Nancy M. Bannon, J.), entered on or about August 8, 2016, which granted the petition to discharge respondent's mechanic's lien on the subject property, unanimously affirmed, without costs.
The court correctly granted the petition to discharge the mechanic's lien filed by respondent. It is well-settled that a private mechanic's lien may not attach to privately-leased, but
publicly-owned, land (see Matter of Paerdegat Boat & Racquet Club v Zarrelli , 57 NY2d 966, 968 [1982], revg on concurring in part, dissenting in part op of Hopkins, J.,  83 AD2d 444, 452 [2d Dept 1981]; Avon Elec. Supplies v Voltaic Elec. Co. , 203 AD2d 404, 405 [2d Dept 1994]; T.N.T. Coatings v County of Nassau , 114 AD2d 1027, 1028 [2d Dept 1985], lv denied  67 NY2d 608 [1986]). Since the Port Authority of New York and New Jersey (Port Authority), the owner of the subject property, is a "public corporation" within the contemplation of the Lien Law, the George Washington Bridge Bus Station constituted a "public improvement" within the meaning of the Lien Law, despite petitioner's private leasehold interest in the property (Lien Law § 2[8]; General Construction Law § 66[1], [4]; see Matter of World Trade Ctr. Bombing Litig. , 93 NY2d 1, 10 [1999]; Matter of Carland Constr. Co. v Infilco Degremont , 152 AD2d 694, 695 [2d Dept 1989]).
Respondent's reliance on the exception to the general rule, provided by Lien Law § 2(7), is misplaced, inasmuch as that section applies only to property owned by Industrial Development
Agencies, which the Port Authority is not (see Davidson Pipe Supply Co. v Wyoming County Indus. Dev. Agency , 85 NY2d 281, 287 [1995]; Matter of PMNC v Brothers Insulation Co. , 266 [*2]AD2d 293, 294 [2d Dept 1999]).
We have considered respondent's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 13, 2017
CLERK